Detailed Action
Summary
1. This office action is in response to the amendment filed on September 27, 2021. 
2. Applicant has canceled claims 3 and 5.
3. Applicant has amended claims 1-2, 6 and 8. Claim 1 is amended herein to incorporate the allowable subject matter of claim 5 and an intervening claim 3.
4. Claims 1-2, 4 and 6-11are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
6. Claims 1-2, 4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the arc detection module is provided with a connection terminal disposed on one side thereof to be connected to the first load side terminal, and a second load side terminal disposed on another side thereof to connect the connection terminal and a load, and wherein the output unit is provided with one output terminal connected to any one phase of the connection terminal, and another output terminal connected to another phase of a power source side terminal of the body of the earth leakage breaker."

In re to claims 2,4, and 6-11, claims 2,4 and 6-11 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/
Examiner, Art Unit 2839